Citation Nr: 1234901	
Decision Date: 10/09/12    Archive Date: 10/17/12

DOCKET NO.  11-11 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a psychiatric disorder.  

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a residuals of a right knee injury (also referred to as right knee disorder).  

3.  Entitlement to service connection for bilateral heel spurs, claimed as bilateral fallen arches (also referred to as a bilateral foot disorder).  


REPRESENTATION

Appellant represented by:	Non Commissioned Officers Association




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1987 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the August 2010, December 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which denied the benefits on appeal.  

In his original February 2006 claim, the Veteran sought entitlement to service connection for an anxiety disorder.  However, the Board notes that the medical evidence in this case shows diagnoses of depression, attention deficit hyperactivity disorder (ADHD),.anxiety disorder, panic disorder, and a personality disorder.  Therefore, the Veteran's claim should not be limited to the specific diagnosis of a mental disorder that he had written on his application.  Although a claimant for disability compensation who has no special medical expertise may testify as to the symptoms he can observe, he generally is not competent to provide a diagnosis that requires the application of medical expertise to the facts presented.  Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The agency of original jurisdiction (AOJ) should construe a claim based on the reasonable expectation of the non-expert claimant and the evidence developed in processing that claim.  Clemons, 23 Vet. App. at 5.  Accordingly, given the various psychiatric diagnoses shown by the evidence in this case, the Board has re-characterized the issue on appeal more broadly as one for service connection for a psychiatric disorder, as indicated on the cover page of this decision.  

During the current appeal, and specifically in November 2011, the Veteran testified at a videoconference hearing conducted before the undersigned Veterans Law Judge (VLJ), who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107 (c) (West 2002 & Supp. 2011) and who is rendering the determination in this case.  A transcript of the testimony has been associated with the Veteran's claims file.  

To establish jurisdiction over the psychiatric and right knee issues, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  In the March 2011 rating decision, the RO reopened the claim seeking service connection for a right knee disability, and denied the claim on the merits.  Regardless of the RO's decision, to establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence has been submitted sufficient to reopen the claims of entitlement to service connection for psychiatric right knee disorders.

Lastly, the Veteran submitted additional evidence to the Board after the appeal was certified to the Board.  The submission of such evidence was accompanied by a waiver of RO consideration.  38 C.F.R. § 20.1304(c) (2011).  

As will be discussed in further detail in the following decision, the Board finds that new and material evidence sufficient to reopen the previously denied claims for service connection for a psychiatric disorder and a right knee disorder has been received.  Thus, the Board is granting this aspect of the Veteran's appeal.  The underlying de novo claims for service connection for a psychiatric disorder and a right knee disorder, as well as the claim seeking service connection for a bilateral foot disorder, are however, addressed in the REMAND portion of the decision below and are being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed July 2006 rating decision denied service connection for a psychiatric disorder on the basis that any pre-existing psychiatric disorder did not increase in severity during service, and that the evidence did not show that such condition was incurred in, or aggravated, by military service or had existed continuously since separation.  

2.  The evidence received since the July 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and raises a reasonable possibility of substantiating that claim.  

3.  An unappealed July 2006 rating decision denied service connection for residuals of the right knee injury on the basis that the Veteran was not shown to have a current disability that was causally or etiologically related to military service.  

4.  The evidence received since the July 2006 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for residuals of a right knee injury and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The July 2006 rating decision which denied service connection for a psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  
2.  The evidence received subsequent to the July 2006 rating decision is new and material, and the previously denied claim for service connection for a psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  

3.  The July 2006 rating decision which denied service connection for residuals of a right knee injury is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  

4.  The evidence received subsequent to the July 2006 rating decision is new and material, and the previously denied claim for service connection for residuals of a right knee injury is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, that the Secretary look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's previously denied claims for service connection for a right knee and psychiatric disorder.  Thus, any defect in the notice letter concerning the evidence needed to reopen the claims-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him because the Board is granting in full this aspect of his appeal.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and that a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

II.  Claims to Reopen

The Board observes that the Veteran's claims seeking service connection for a psychiatric disorder and a right knee disorder were previously considered and denied in the July 2006 rating decisions.  The Veteran was notified of these decisions and of his appellate rights; however, he did not submit a notice of disagreement for these decisions.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In July 2010, the Veteran requested that his claim for service connection for a psychiatric disorder be reopened.  In January 2011, the Veteran requested that his claim for service connection for residuals of a right knee injury be reopened.  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108, 38 C.F.R. § 3.156(a).  For applications to reopen that have been filed after August 29, 2001, as were the applications to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decision makers which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness.).  

As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claims and adjudicate the claims de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this regard, using these guidelines, the Board finds that the Veteran has submitted new and material evidence.  Accordingly, the claims for service connection for the psychiatric and right knee disorders will be reopened.  

      A.  Psychiatric Disorder 

In the current appeal, the Veteran contends that he developed and was treated for his psychiatric disorder during his period of active service, and that he has experienced ongoing psychiatric problems since his separation from service.

As previously noted, the Veteran's claim for service connection for a psychiatric was last previously considered and denied in the July 2006 rating decision.  Specifically, at that time, the RO noted that the Veteran's psychiatric disorder pre-existed his service, and that the evidence did not demonstrate that the pre-existing disorder worsened as a result of service.  It was further noted that the evidence of record did not show that such a condition had existed continuously since service separation.  The evidence associated with the Veteran's claims file at the time of the July 2006 decision includes, but is not limited to, the Veteran's DD 214; his service treatment records; and his February 2006 application seeking service connected compensation for a psychiatric disorder.  

The service treatment records document the Veteran's admission to two separate hospitals in May 1988 and June 1988 for treatment of his emotional and psychiatric problems.  These records also reflect diagnoses of moderate to severe passive aggressive personality disorder that existed prior to his enlistment, and adjustment disorder with depression and anxiety.  

The evidence associated with the claims file subsequent to the July 2006 decision includes, but is not limited to, duplicate copies of his service treatment records; his personnel records; VA treatment records dated from October 2010 to March 2011; progress notes issued by a private behavioral healthcare facility and dated from March 2004 to January 2005; the Veteran's July 2010 petition to reopen his claim for a psychiatric disorder; private treatment records issued by W.N., M.D., and dated in August and September 2008; the March 2011 VA examination report; lay assertions submitted by the Veteran's family members; the November 2011 hearing transcript; and the Veteran's own lay assertions.  

Private records issued by the behavioral healthcare facility reflect a continuing diagnosis of ADHD.  VA treatment records dated between October 2010 and March 2011 reflect diagnoses of major depressive disorder, panic disorder, general anxiety disorder, a personality disorder (to include passive/aggressive, histrionic, dependent personality), and possible posttraumatic stress disorder (PTSD).  

During his November 2011 videoconference hearing, the Veteran testified that his psychiatric condition originated in service and attributed his current psychiatric condition to his in-service experiences.  According to the Veteran, he has continued to experience and receive treatment for ongoing psychiatric problems since his separation from service.  See November 2011 Hearing Transcript (T.), pp. 6, 8.  The Board finds the Veteran competent to report continuing psychiatric symptoms since service.  Although lay persons are not competent to offer opinions as to a medical diagnosis, they are competent to describe symptoms of an injury or illness.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1994) & Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  Justus v. Principi, 3 Vet. App. 510 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009) & Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade, supra.  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the July 2006 rating decision.  After reviewing the record, the Board finds that the additional evidence received since the final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record.  

In particular, the Board finds the Veteran's hearing testimony to be new and material evidence within the provisions of 38 C.F.R. §3.156.  During his November 2011 hearing, the Veteran testified that his psychiatric problems arose in service, and that he experiences ongoing and residual psychiatric problems as a result of his mental disorder.  The Veteran's hearing testimony of continuing problems and ongoing symptoms were not of record at the time of the July 2006 rating action.  

The Veteran is competent and credible with respect to these assertions, and his hearing testimony relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for a psychiatric disorder.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  

      B.  Right Knee Disorder

The Veteran claims that he injured his right knee in service and has continued to experience lingering pain and discomfort in the right knee as a result of this injury.  

As previously noted, the Veteran's claim for service connection for a right knee disorder was last previously considered and denied in the July 2006 rating decision.  In this decision, the RO noted that the Veteran was treated for right knee pain in service, but that no permanent residual or chronic disability was shown by his service treatment records or demonstrated by the post-service medical evidence of record.  The RO therefore concluded that the Veteran did not have a chronic condition involving the right knee, and denied service connection for residuals of a right knee injury.  

The evidence associated with the Veteran's claims file at the time of the July 2006 decision includes, but is not limited to, the Veteran's DD 214; his service treatment records; and his February 2006 application seeking service connected compensation for the right knee injury.  

The Veteran's service treatment records reflect his complaints of, as well as treatment he received for, symptoms of right knee pain.  In January 1988, the Veteran presented at sick call with complaints of right knee pain of two weeks duration, and relayed a history of a fracture or strain adding that he was not taking any medication at the time.  The treatment provider noted that the Veteran exhibited symptoms of pain in the right knee during range of motion, weight bearing, and palpation of the tibial collateral ligament and patella ligaments.  Based on his evaluation of the Veteran, the treatment provider assessed him with a right knee strain.  The remainder of the Veteran's service treatment records reflects his complaints of on-going right knee pain, as well as assessments of lateral collateral ligament strain and "Occ impingement of lat fat pad."  

The evidence associated with the claims file subsequent to the July 2006 decision includes, but is not limited to, duplicates copies of his service treatment records; his personnel records; VA treatment records dated from October 2010 to March 2011; progress notes issued by a private behavioral healthcare facility and dated from March 2004 to January 2005; the Veteran's January 2011 petition to reopen his claim for a right knee disorder; private treatment records issued by W.N., M.D., and dated in August and September 2008; the March 2011 VA examination report; lay assertions submitted by the Veteran's family members; the November 2011 hearing transcript; and the Veteran's own lay assertions.  

In August 2008, the Veteran visited his private physician, Dr. W.N., and underwent a magnetic resonance imaging (MRI) of the right knee, the results of which revealed a "complex tear [in the] posterior half medial meniscus . . ." and "small effusion and small popliteal cyst."  Based on his evaluation of the Veteran, Dr. W.N. diagnosed the Veteran with symptomatic torn medial meniscus of the right knee.  A September 2008 private treatment report also reflects an assessment of "[s]ymptomatic complex tear, posterior horn, medial meniscus."  

The Veteran was also afforded a VA examination in March 2011, at which time he described the circumstances surrounding his right knee injury.  The Veteran further described his current right knee symptoms, and related these symptoms to his in-service injury, adding that he has continued to experience these symptoms since service.  Based on her review of the medical records, to include the diagnostic reports, as well as her discussion with and physical evaluation of the Veteran, the examiner diagnosed the Veteran with a right knee medial meniscus tear.  
At the hearing, the Veteran described his in-service experiences and testified that he worked as a Seaman aboard the U.S. Coast Guard Cutter (USCGC) Sorrel,  and his duties involved maintaining, moving and lifting physically heavy chains, buoys and sinkers.  According to the Veteran, his knees were "bent backwards" when he fell down a ladder while attempting to lift a piece of weight lifting equipment to another deck.  Based on the Veteran's hearing testimony, after this incident, he experienced flare-ups of knee pain whenever he participated in any type of physical training exercise, and these flare-ups would usually take about a week to subside.  The Veteran further discussed how working aboard the Naval ship served to aggravate his right knee pain, and how he has experienced ongoing pain and discomfort in his right knee since his separation from service.  T. at pp. 3-5.  

The Veteran has also submitted statements from his family members, all of which attest to the fact that the Veteran relayed to them that he injured his knee in service.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has suffered pain in his right knee since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the July 2006 decision and finds that the majority of this evidence is certainly new, in that it was not previously of record.  With regard to whether the evidence is material, the Board finds that this evidence is relevant in establishing that the Veteran currently has a diagnosis of a right knee disability.  In determining whether evidence is new and material, the credibility of newly presented evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Because the RO in July 2006 denied the claim on the basis that there was no current right knee disability, this new evidence relates to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen the previously denied claim for service connection for a right knee disability.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a psychiatric disorder is reopened, and, to this extent only, the appeal is granted.  

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened, and, to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  

Psychiatric Disorder

As previously discussed above, the Veteran contends that his psychiatric disorder originated during his military service.  A review of the service treatment records reflects that his psychiatric disorder may have pre-existed his entrance into service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003.  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

At his March 1987 enlistment examination, the clinical evaluation of his psychiatric condition was shown to be normal, and the Veteran denied a history of depression, excessive worry, or nervous trouble of any kind in his March 1987 and May 1987 reports of medical history.  In addition, the Veteran had a physical profile of S1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the Veteran on a scale of '1' (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service)).  

An Emergency Care and Treatment reported dated on May 8, 1988 reflects that the Veteran was admitted to the Naval Hospital after one of his fellow servicemen discovered that he had been contemplating, and taken measures to, commit suicide.  At the time of his admission, the Veteran indicated that had his friend not found him, he would have attempted to commit suicide.  After an initial evaluation, the Veteran was referred to another physician, at which time he reported a history of suicidal thoughts of three to four months duration, and indicated that he had cut his wrist one week prior, but did not seek medical attention.  The Veteran related the suicidal thoughts to feeling as though he were a failure, and the difficulty he experienced working with his Chief on the ship.  The Veteran further reported a long history of passive aggressive behavior, to include procrastinating, forgetting school assignments, feeling excessive anger and resentment when criticized, and feeling as though his work was undervalued.  The physician described the Veteran as quiet and angry man who displayed a stubborn affect and denied any present suicidal or homicidal thoughts.  

Based on his discussion with and evaluation of the Veteran, the physician diagnosed him with moderate to severe passive aggressive personality disorder which existed prior to enlistment (EPTE).  The Veteran was subsequently admitted to the hospital for an additional two days for crisis intervention.  His discharge summary report (dated on May 10, 1988) shows that he responded well to treatment and therapy, and while he continued to display passive aggressive behavior, he not suicidal, homicidal or psychotic at the time of discharge.  It was further noted that the Veteran was fit for full duty within the same unit at the time of discharge.  

Clinical records dated a few weeks later in May 1988 indicate that the Veteran was seen at the military clinic again due to his mood swings.  He was assessed with passive aggressive personality disorder, and referred to another treatment facility for further evaluation.  During this evaluation, the Veteran denied any current suicidal ideation, and reported intense feelings of anger and frustration stemming from his current duty assignment.  According to the Veteran, he felt as though he was unable to attain any personal satisfaction for himself at this time.  The Veteran's personnel records reflect that he was admitted to the Bayley Seton Hospital for several weeks in June 1988 for inpatient treatment.  Clinical records around that time period reflect an incident wherein the Veteran cut himself recently and was "hitting walls."  It was further noted that the Veteran had insomnia and a history of alcohol abuse.  He was provided a provisional diagnosis of adjustment disorder with depression and anxiety.  A July 1988 health record reflected an improvement in the Veteran's psychiatric condition, and it was noted that the wished to remain in the U.S. Coast Guard.  

As previously discussed above, the Veteran's post-service treatment records include medical records from a private behavioral health care center (dated from March 2004 to January 2005) which reflect a continual diagnosis of ADHD.  The majority of these treatment visits focus on the difficulty the Veteran was experiencing at his job and the stress and anxiety stemming from his work-related problems.  VA treatment records dated from October 2010 to March 2011 reflect multiple psychiatric diagnoses, to include anxiety disorder, depression, personality disorder, possible PTSD (October 2010), major depressive disorder, and panic disorder (November 2010/March 2011).  During a November 2010 mental health intake consultation, the Veteran described his in-service experiences while serving with the U.S. Coast Guard, and indicated that his psychiatric problems originated as a result of the negative experiences he faced in service.  The Veteran reported a loss of energy or interest in activities, symptoms of irritability and impaired sleep, and episodes of anxiety, to include panic attacks and obsessive/compulsive thoughts.  Based on her evaluation of the Veteran, the staff psychologist diagnosed the Veteran with major depressive disorder and panic disorder.  During his February and March 2011 treatment visits, the Veteran asserted that memories regarding his period of service continue to haunt him, and he periodically has nightmares about these in-service events from time to time.  

During his November 2011 hearing, the Veteran testified that his psychiatric problems began while serving aboard the USCGC Sorrel and attributed these symptoms to "[s]ome close calls while on the Sorrel."  See T., p. 6.  When asked to describe his current symptoms, the Veteran stated that he cannot relate to people very well, becomes very nervous, and prefers to stay at his house and not go out very often.  According to the Veteran, he has experienced these symptoms since his period of service in the U.S. Coast Guard.  See T., p. 8.  

The Veteran has not been afforded a VA examination in connection with his claim for a psychiatric disorder.  VA has a duty to obtain an adequate medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; and indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Furthermore, if VA undertakes to provide a medical examination, the Board must ensure that such examination is adequate.  See Barr v. Nicholson, 21 Vet. 303, 311 (2007).  

Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  As discussed above, the Board has determined that the statements of the Veteran to the effect that he has suffered from continuing psychiatric problems since service are competent and credible.  In addition, the Veteran's service treatment records document his admission to two separate hospitals on two different occasions for treatment of his psychiatric condition.  Based on in-service documentation reflecting psychiatric treatment, the post-service evidence of record reflecting various psychiatric diagnoses since his separation from service, and the Veteran lay assertions regarding on-going residual psychiatric symptoms since service, the Board concludes that a VA examination by an examiner who has reviewed all the medical records in this case and who will render an opinion as to 1) whether the Veteran had a psychiatric disorder that existed prior to service, and, if so, 2) whether the pre-existing psychiatric disorder was aggravated by his service.  If the examiner finds that the Veteran's psychiatric disorder did not pre-exist service, then he or she must determine whether the Veteran has any psychiatric disorder(s) that is/are etiologically related to service.  

Right Knee Disorder

The Veteran maintains that his current right knee disorder was incurred during service.  As previously noted above, the Veteran explained that he was lifting a heavy piece of equipment while standing on a ladder when he fell and thereby caused his knees to bend backwards.  The Veteran asserts that his current right knee disability is related to this in-service occurrence.  See T. pp. 3-4.  

Turning to the service treatment records, the Board notes that the clinical evaluation of the Veteran's lower extremities was shown to be normal at his March 1987 enlistment examination, and the Veteran did not report a history of a trick or locked knee in his medical history reports.  In January 1988, the Veteran presented at sick call with complaints of pain in his right knee for a duration of two weeks.  Upon evaluating the Veteran, the treatment provider observed evidence of pain and limited movement during range of motion, and with weight bearing, and palpation of the tibial collateral ligament and patella ligament.  The Veteran was assessed with a right knee strain and provided over-the-counter medication for pain relief.  He presented with symptoms of right knee pain again in November 1990, at which time he reported to have twisted his right knee after stepping on a police barricade.  The Veteran also added that he was later diagnosed with lateral collateral ligament strain after falling down a ladder.  Upon evaluating the Veteran, the treatment provider assessed him with lateral collateral ligament strain.  Clinical records dated in December 1990 reflect the Veteran's complaints of on-going right knee pain as well as diagnoses of collateral ligament strain and "Occ impingement of lat fat pad."  The Veteran also underwent an X-ray of the right knee in December 1990, the findings of which were within normal limits.  

The Veteran's post-service treatment records reflect that he began seeking treatment for his knee condition in August 2008.  During a treatment visit with his private physician, Dr. W.N., the Veteran described symptoms of pain in his right knee of six months duration, and added that his right knee hurts whenever he bends and walks.  The Veteran did not report a recent injury, but did recall falling down a ladder and hyperextending his knees while serving in the military.  Upon evaluating the Veteran's right knee, Dr. W.N. observed signs of tenderness over the medial joint line, and noted that the Veteran had full extension and flexion to 120 degrees.  Based on his discussion with, and evaluation of the Veteran, as well as his review of the X-ray report, which revealed no bony abnormalities, Dr. W.N. diagnosed the Veteran with symptomatic torn medial meniscus of the right knee.  The Veteran also underwent an MRI of his right knee, the results of which revealed "small effusion and small popliteal cyst" and "complex tear posterior half medial meniscus."  

The Veteran was afforded a VA examination in March 2011, at which time, he provided his military history and reported to have "hyperextended his knees" after falling down a ladder in service.  According to the Veteran, he had symptoms of pain and swelling in his knees after this incident, and these symptoms were worse in the right knee, and further aggravated due to increased walking and heavy lifting.  The Veteran also asserts that these symptoms have continued since his separation from service.  The examiner conducted a physical evaluation of the Veteran and reviewed his medical records, to include the November 2010 diagnostic records.  The November 2010 X-ray report of the right knee revealed findings of "[m]ild medial and patellofemoral compartment joint space narrowing."  The November 2010 MRI report reflected evidence of "[s]mall radial tear in the body of the medial meniscus involving the white zone" and "[d]iffuse thinning of the articular cartilages of all three compartments of the knee without evidence of focal defects."  

Based on her discussion with, and evaluation of the Veteran, as well as her review of the medical records, the examiner diagnosed the Veteran with a medial mensical tear in the right knee.  According to the examiner, she could not determine whether the Veteran's current right knee disorder was caused by or related to his in-service injuries and/or the condition he was treated for during service without resorting to mere speculation.  She explained that, while the Veteran's X-rays results were normal in service, an MRI was not conducted at that time.  She also acknowledged the Veteran's in-service diagnosis of lateral collateral ligament strain and noted that the lateral collateral ligament is not connected to the lateral meniscus such that, "so unlike MCL [medial collateral ligament] injuries, they are not normally associated with meniscal tears."  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court noted that an examiner's conclusion that an etiology opinion is not possible without resorting to speculation is a medical conclusion that must be "based on sufficient facts or data," and the opinion "must support its conclusion with an analysis that the Board can consider and weigh" to be adequate.  

While the March 2011 VA examiner provided an explanation as to why she could not resolve the issue without resorting to speculation, the Board is left to question whether the examiner considered all the relevant evidence prior to reaching her conclusion.  In particular, it does not appear that the examiner considered the Veteran's complaints of ongoing symptoms when issuing her opinion.  Indeed, the Board finds the Veteran competent and credible with respect to his complaints of ongoing pain since service.  While the examiner reviewed the Veteran's medical history, and took note of the Veteran's recurring right knee symptoms in service, she did not acknowledge or address his complaints of ongoing pain since service when discussing the reasoning behind her medical conclusion.  In fact, the examiner appears to have based her conclusion on the fact that the post-service evidence was clear for documentation of the Veteran's claimed right knee condition until August 2008, seventeen years after his separation from service.  As such, the Board does not find the March 2011 medical opinion to be adequate, as the examiner failed to address the Veteran's competent complaints of continuing pain in his right knee after service when rendering her conclusion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, that opinion is of little probative value because it is not predicated on a thorough review of the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)  As it remains unclear whether the Veteran's right knee disorder was incurred in service, another remand is necessary for a clarifying VA medical opinion.  
Bilateral Foot Disorder

The Veteran contends that his bilateral foot disorder was incurred and/or aggravated during his military service.  The service treatment records reflect that his current bilateral foot condition may have pre-existed his enlistment.  

At his March 1987 enlistment examination, the clinical evaluation of the Veteran's feet was shown to be abnormal and the chief medical officer (CMO) noted that the Veteran had bilateral pes planus that was "asymptomatic".  However the Veteran did not report any foot trouble in his medical history report and had a physical profile of L1 at the time of this examination.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  Based on his evaluation of the Veteran, CMO determined that the Veteran was qualified for enlistment.  

The Veteran was seen at the military urgent care center in May 1987 with complaints of pain in his right foot.  The treatment provider observed no evidence of edema or erythema and but did note that the pain centered around the fourth and fifth metatarsal bodies.  The Veteran was assessed with foot pain secondary to his pes planus.  In September 1987, the Veteran was seen at the Bayley Seton Hospital Podiatry Center at which time he reported a history of discomfort upon prolonged walking or standing of one month duration, and falling arches bilaterally.  It was noted that the Veteran was wearing arch supports on both feet.  Based on his or her evaluation of the Veteran, the treatment provider diagnosed the Veteran with fallen arches.  

The Veteran was afforded a VA examination in December 2010, at which time he reported that his bilateral foot condition began in boot camp, and that he was provided with arch supports soon thereafter.  During the examination, the Veteran complained of painful feet, and added that the pain is worse if he sits down and rests for awhile and then gets up.  The Veteran also described symptoms of pain, swelling, stiffness, fatigability, weakness, and lack of endurance in various areas of his feet, and asserted that his foot pain flares up one to three times a month and limits him to standing for fifteen to thirty minutes and walking one to three miles.  Upon physical evaluation of the Veteran, the examiner observed a mild level of swelling in the dorsal surface of both feet, and further detected the presence of an arch in both feet on weight and non weight bearing.  The Veteran also underwent an X-ray of the right and left foot, the impression of which revealed tiny heel spurs of both feet.  Based on her evaluation of the Veteran, the examiner diagnosed the Veteran with bilateral heel spurs, and determined there to be no evidence of flat feet based on the diagnostic findings.  According to the examiner, because the Veteran's bilateral fallen arches was noted in his enlistment examination report, this condition pre-existed his service.  The examiner further noted that after 1987 the medical records were clear for any complaints of this foot condition, and therefore such records did not show this condition to be disabling.  In addition, the examiner opined that the Veteran's claimed flat feet was not related to the fallen arches diagnosis while in service, and based her opinion on the fact that the medical evidence was clear for any complaints of, or treatment for, the bilateral foot condition since service.  

During his hearing, the Veteran claimed to have experienced ongoing pain and discomfort in both of his feet since his separation from service.  See T., pp. 6-9.  

Regarding the Veteran's contentions that his bilateral foot condition was incurred during service, the Board acknowledges that he is competent to give evidence about what he experienced, i.e., he is competent to report that he has suffered continuous post-service symptoms of painful feet.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (finding that pes planus is observable by lay person); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

In this case, the Board finds the December 2010 VA opinion to be inadequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the examiner asserts that the Veteran's claimed flat feet pre-existed his service, she later indicated that the Veteran no longer had flat feet, and referenced the X-ray findings which were clear for signs of flat feet, but did reveal evidence of tiny heel spurs of both feet.  She then went on to provide an opinion as to whether the Veteran's claimed flat feet was related to service, but failed to provide an opinion as to whether his current diagnosed disability, i.e. his bilateral heel spurs, were related to service.  Therefore, the Board finds that a remand for a VA examination and medical opinion is necessary to determine whether the Veteran's current bilateral foot disorder(s) is/are etiologically related to service.  

In addition, the record reflects that the Veteran has continued to receive treatment for all the above-mentioned disorders at the Community Based Outpatient Clinic (CBOC) in Fort Knox, Kentucky, as well as the VA Medical Center (VAMC) in Louisville, Kentucky.  As this matter is being returned for additional development, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (noting that VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. Furnish the Veteran a corrective Veterans Claims Assistance Act of 2000 (VCAA) notification letter pertaining to the issues on appeal-entitlement to service connection for a psychiatric disorder, a right knee disability, and a bilateral foot disability.  

2. Request updated records of relevant treatment (pertaining to all the disabilities on appeal) received since March 2011 at the VA CBOC in Fort Knox, Kentucky, and the VAMC in Louisville, Kentucky.  Copies of such available records should be associated with the claims folder.  All efforts to obtain this evidence must be documented in the claims folder.  

3. Once these records have been retrieved and associated with the claims file, the Veteran should be scheduled for an appropriate VA psychiatric examination for the purpose of determining the nature, extent, and etiology of any psychiatric disorder present.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  [Of particular importance here is the examiner's review of the May 1988 and June 1988 in-service clinical records which document the Veteran's hospitalization for his psychiatric problems as well as diagnoses of passive aggressive personality disorder and adjustment disorder with depression and anxiety.]  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  

Following a review of the record and a mental evaluation of the Veteran, the examiner should identify any psychiatric disorder(s) present and provide diagnoses for all identified disability(ies).  The examiner should then respond to the following questions:

a. To the extent possible, determine whether the Veteran had an Axis I psychiatric disorder prior to his enlistment in May 1987?  

b. If so, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the pre-existing psychiatric disorder underwent a permanent increase in severity during the Veteran's period of service, and if so, was that permanent increase in severity during service due to the natural progress of the condition?  

c. If the Veteran's psychiatric disorder did not pre-exist his May 1987 enlistment, then the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such disability diagnosed on current examination had its onset in service or is otherwise causally or etiologically related to active service?  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced psychiatric problems since service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

4. In addition, schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of any right knee disorder that may be present.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  In particular, the examiner should take note of the January 1988, November 1990 and December 1990 service treatment records which document the Veteran's complaints of, and treatment he received for his right knee condition.]  Following a review of the record and an examination of the Veteran, the examiner should identify any right knee disorder(s) present and provide diagnoses for all identified disability(ies).  

For any such disability(ies) diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its (their) clinical onset in service, or is(are) otherwise causally or etiologically related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his right knee since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).

5. Further, schedule the Veteran for an appropriate VA examination for the purpose of determining the nature, extent, and etiology of his bilateral foot disorder.  The claims folder and a copy of this REMAND must be made available to, and reviewed by, the examiner in conjunction with the examination.  A notation that this review has taken place should be made in the evaluation report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, and all pertinent pathology should be noted in the examination report.  The examiner should specifically take note of the March 1987 enlistment examination report, the May 1987 sick call treatment note, as well as the September 1987 consultation report, which reflect a diagnosis of bilateral pes planus (fallen arches).   

Following a review of the record, the examiner should specify the nature of any current bilateral foot disorder(s)  present, and provide diagnoses for all such identified disabilities.  The examiner should then respond to the following questions:

a. To the extent possible, determine whether the Veteran had bilateral pes planus (fallen arches) prior to his enlistment in May 1987?  

b. If so, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the pre-existing bilateral pes planus (fallen arches) underwent a permanent increase in severity during the Veteran's period of active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition?  

c. If bilateral pes planus (fallen arches) is not shown to have existed prior to active duty, or, if any bilateral foot disorder other than bilateral pes planus is diagnosed on examination, the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any such diagnosed disability had its onset in service or is otherwise causally or etiologically related to active service?  Specifically, the examiner should determine whether the foot problems noted during the Veteran's military service were manifestations, or led to the development, of any current bilateral foot disability.  In answering this question, the examiner should address the Veteran's competent assertions that he has experienced pain and discomfort in his feet since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since his military service.  If the examiner finds that the Veteran's disability(ies) is(are) not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.

All opinions expressed must be supported by complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

6. Then, readjudicate the issues of entitlement to service connection for a psychiatric disorder, a right knee disorder, and a bilateral foot disorder.  If any of these benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


